Citation Nr: 0210721	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-46 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.  Service in Vietnam is indicated by the evidence of 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO), which denied the veteran's claim of 
entitlement to service connection for PTSD.  

In August 1997, the veteran testified at a personal hearing 
before a hearing officer the RO.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has PTSD as a result of an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who served in Vietnam, seeks entitlement to 
service connection for PTSD.  He has contended that he should 
be service connected for PTSD because he currently has PTSD 
as a result of exposure to in-service stressors, including 
enemy mortar fire while stationed in the Pleiku province of 
Vietnam.

In the interest of clarity, the Board will initially address 
certain preliminary matters, such as the RO's compliance with 
a previous Board remand and the application of the Veterans 
Claims Assistance Act of 2000.  The Board will then turn to 
the merits of this case.

Board Remand 

The Board's Remand in July 1999 instructed the RO to further 
develop the matter of verification of the veteran's 
stressors.  The RO was instructed to inform the veteran of 
the information the United States Armed Services Center for 
Research of Unit Records (USASCRUR) needed to verify his 
claimed stressors.  The RO was further instructed to contact 
the USASCRUR and relate any additional information provided 
by the veteran as well as provide the location of the 15th 
Medical Battalion between November 1966 and June 1967.  If 
the RO determined that the record established the existence 
of a stressor or stressors, then the RO was instructed to 
schedule the veteran for a psychiatric examination to 
determine whether the veteran had PTSD under the criteria as 
set forth in either the Third or Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, and if the veteran had PTSD, 
whether it was related to any verified stressor(s). 

Subsequent to the Board's July 1999 Remand, the RO notified 
the veteran of the information needed to verify his claimed 
stressors in correspondence dated in August 1999.  In an 
August 1999 statement, the veteran responded that he did not 
know any of the names of the people he saw killed or wounded 
and he noted that none of the men were in his unit.  The 
veteran directed the RO to obtain a copy of an Article 15 he 
received for a "break down" as verification of what he saw.  
In September 1999, the RO initiated contact with the USASCRUR 
and received reports that document the location of the 15th 
Medical Battalion in Vietnam.  The RO afforded the veteran a 
VA Compensation and Pension examination in November 2000.  
Thereafter, the veteran indicated that he had in his 
possession a corrected discharge paper that showed he was 
awarded a Combat Infantryman's Badge.  After failing to 
receive a copy of the corrected discharge paper from the 
veteran, the RO contacted the service department.  A response 
was received in May 2000 stating that the record did not 
indicate that the veteran was issued the Combat Infantryman's 
Badge and that there was no corrected DD-214 or DD-215 on 
record.  The RO readjudicated the veteran's claim in March 
and August 2001 and continued the previous denials.  
Thereafter, the claims folder was returned to the Board 
without any additional submission of evidence by the veteran.

The Board finds that based on the foregoing actions, the RO 
complied with the Remand instructions of July 1999.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board is satisfied 
that all appropriate efforts have been made on the part of 
the RO to obtain the requested materials.

 The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran was informed in several 
statements of the case (SOC), including the August 1996 SOC 
and the December 1997, September 1998, and August 2001 
Supplemental SOCs, of the pertinent law and regulations and 
the types of evidence that could be submitted by him in 
support of his claim.  The veteran has submitted both lay and 
medical evidence in support of his claim.  

There is sufficient evidence of record with which the Board 
may make an informed decision.  The claims folder indicates 
that the RO requested medical records from Marion 
Correctional Institute in September 1997.  Those records are 
not in the claims folder and there is no documentation of a 
response from the Institute.  In light of the outcome of this 
case, the veteran is not prejudiced by abandoning any further 
efforts to obtain them.  Other than the aforesaid records, 
the veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim, including submitting additional evidence after 
the Board's Remand in July 1999. 

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 97-98 (to be 
codified at 38 U.S.C.A. § 5103A).

The Board has considered whether the veteran should be 
provided with another VA examination.  However, the Board 
believes that the record already contains sufficient medical 
evidence in the form of the veteran's service and post-
service medical records, including the VA examination report 
dated in November 2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).


Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Unit records showing rocket attacks on a veteran's unit are 
"credible supporting evidence" that the veteran experienced 
the attacks personally.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 1991); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

VA treatment records include a diagnosis of PTSD related to 
the veteran's experiences in Vietnam, according to a 
September 1996 statement from the veteran's treating VA 
physician.  VA Compensation and Pension examinations were 
conducted in December 1996 and November 2000.  The examiners 
indicated that each had reviewed the veteran's file.  PTSD 
was diagnosed. 

It is clear that elements (1) and (2) above have been met:  
the veteran has been diagnosed to have PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
Vietnam stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was a 
power plant operator/mechanic or engineer, and that he was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal.  
He was not awarded any medal or decoration which is 
indicative of combat status.  His service personnel records 
reveal that he was in Vietnam from December 1966 to June 1967 
and that he was assigned to the Headquarters and Headquarters 
Company (HHC), 15th Transportation Corp Battalion of the 1st 
Cavalry Division, during his tour in Vietnam.  His service 
medical records indicate that at some point, the veteran was 
assigned to the 15th Medical Battalion.  These records do not 
indicate that he participated in combat operations.  The 
Board finds that combat status has not been established by 
the objective evidence of record.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In a July 1995 stressor statement, the veteran indicated that 
as soon as he arrived in Vietnam in November, he was exposed 
to mortar fire because the airfield was under fire.  The 
veteran further stated that while he was in Pleiku, he was 
constantly exposed to mortar attacks as the perimeter of 
Pleiku was not secured.  The veteran indicated that he saw 
soldiers get wounded and killed.  The veteran stated that he 
was then assigned to Bong Son.  He stated that the place was 
not secured, that he was exposed to constant mortar attacks, 
and that he witnessed the death of many soldiers.   In a June 
1995 statement, the veteran noted that "Charley blew up Bon 
Son every other day."  In personal testimony the veteran 
presented before the RO in August 1997, the veteran stated 
that his duties in Vietnam included setting up field units 
with communications and power around the airport.  The 
veteran also described an incident in which he had a 
breakdown due to his surrounding conditions.  Instead of 
receiving a court-martial, the veteran maintains that he 
received an Article 15 and was allowed to leave the service.  
The Article 15 issued on June 9, 1967, shows the veteran was 
cited for absence without leave during the period of June 3, 
1967 to June 7, 1967.  

According to July 1998 and September 1999 reports from the 
USASCRUR, extracts from the History of the 15th 
Transportation Corps Battalion (Aircraft Maintenance and 
Supply) and Operational Report - Lessons Learned (AR/LL) of 
the 1st Cavalry Division (Airmobile) show that the 15th 
Transportation Corps Battalion and 15th Medical Battalion 
were assigned units of 1st Air Cavalry Division.  The reports 
document combat operations and attacks in the Bong Son 
Plains.  On the night of 8-9 April of 1967, Camp Radcliff, An 
Khe, the documented base camp area location of the 15th 
Transportation Corp Battalion, sustained a mortar attack.  
The attack resulted in light damage to aircraft parked in the 
impact area.  A counter-attack against LZ Charles was noted.  
In another extract, Camp Radcliff is described as having been 
attacked by an unidentified enemy.  An Khe was also the base 
camp area location of the 15th Medical Battalion.  It was 
also noted that Pleiku sustained attacks from mortars and 
infantry on January 7, 1967 and that a series of 
mortar/rocket attacks occurred beginning on June 9, 1967.  An 
Khe and the Bong Son Plains are located in the Pleiku 
province.

According to Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Moreover, the Court concluded in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the 
veteran's presence with his unit at the time verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  

The Board notes that the unit records cited by USASCRUR are 
credible independent evidence verifying that the veteran's 
unit was attacked by enemy mortars in January, April, and 
June of 1967.  Although the veteran indicated in his July 
1995 stressor statement that a mortar attack occurred as soon 
as he arrived in Vietnam in November 1966 (actually December 
1966), rather than in January 1967, December 1966 was close 
to the time that it actually occurred.  The extracts do not 
clearly support the veteran's statements that he was 
subjected to constant mortar attacks.  Nevertheless, the 
extracts do show additional attacks in April and June.  As 
indicated earlier, the veteran noted in his June 1995 
statement that "Charley blew up Bon Son every other day."  
One extract indicates that a counter-attack against LZ 
Charles ensued after Camp Radcliff sustained an attack, 
albeit Camp Radcliff was located in An Khe rather than the 
Bong Son Plains.  The attacks that occurred in June 1967 were 
around the time the veteran received the Article 15 and when 
he was released from military service.

The mere fact that the veteran was in a unit that was 
stationed at that base "strongly suggests" that he was 
exposed to the explosions.  See Pentecost and Suozzi, supra.  
Element (3) of 38 C.F.R. § 3.304(f) has therefore also 
arguably been satisfied.  In so concluding, the Board has 
relied heavily on the recently decided Pentecost case, which 
has a fact pattern which is similar to the case at hand.  In 
reversing a Board decision which denied a veteran's claim of 
entitlement to service connection for PTSD, the Court stated:  

" . . . we conclude that the Board erroneously insisted 
that there be corroboration of the veteran's personal 
participation.  In Suozzi, 
the Court rejected such a narrow definition for 
corroboration and 
instructed that "[t]he Secretary, in insisting that 
there be corroboration of every detail including the 
appellant's personal participation . . . , defines 
'corroboration' far too narrowly."
						Pentecost, 16 Vet. App. at 128. 

Consequently, the evidence is sufficient to establish that 
the claimed stressor of exposure to mortar attacks occurred.  
Additionally, as discussed by the Board at the outset of this 
analysis, there is a clear diagnosis of PTSD on file from 
several examiners, and a link, established by the VA 
Compensation and Pension examiners and the veteran's treating 
physician, between the current symptomatology and the claimed 
in-service stressor.  Therefore, the veteran meets all three 
of the criteria of 38 C.F.R. § 3.304(f) for a grant of 
entitlement to service connection for PTSD.  

In summary, the Board concludes that the evidence establishes 
that the veteran has PTSD which is related to his service in 
Vietnam.  Accordingly, no consideration is given to the 
standards in effect on date of receipt (prior to November 7, 
1996) of the veteran's claim as the benefit sought on appeal 
is granted.  See Karnas, 1 Vet. App. at 312-13.


ORDER

Service connection for PTSD is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

